The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-19, 22-27, and 30-34 are currently pending in the application. Claims 1-17 are original claims to patent US 9,711,149 B2 and claims 18-19, 22-27, and 30-34 are newly added claims.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 9,711,149 B2 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 22-27, and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 10, 18, 26, and 30 recite “ceasing to display the title of content and displaying content corresponding to the title” or corresponding language. The originally filed disclosure does not disclose “ceasing to display the title of content and displaying content corresponding to the title” (the portions cited for support, column 9, lines 39-53 and figure 4, do not show ceasing to display the title). As such, the term is new matter and must be removed from the claims. The dependent claims suffer the same defect either by direct recitation of the term or by dependency upon a claim with the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 22-27, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0259639 A1 (herein Yeh) in view of US 2012/0245945 A1 (herein Miyauchi) and in further view of US 2004/0260562 A1 (herein Kujirai).

Claim 1
Yeh and Miyauchi and Kujirai
A voice controlling method of a display apparatus, the voice controlling method comprising:

“The present application relates generally to controlling audio video display devices (AVDD) such as TVs using channel name.” (Yeh: paragraph 0002)

“Accordingly, methods and apparatus are provided to enable a viewer of an AVDD who cannot easily remember channel numbers or find the correct remote control to control a television tuner by simply speaking a channel name to cause the AVDD to tune to the desired channel.” (Yeh: paragraph 0004)

receiving a voice of a user;

“In any case, control of the AVDD using voice commands may be enabled at block 112 responsive to the detection of the trigger phrase and if desired the icon 102 highlighted at block 114 to present a visible indication that voice commands are enabled. Subsequently, a voice command from a viewer is received by the AVDD at block 116 and converted using voice recognition software. For consistency, however, the voice command will be referred to as such even after conversion to an electronic signal.” (Yeh: paragraph 0035, emphasis added; voice command received at 116; see also figure 5)

converting the voice into text;

“In any case, control of the AVDD using voice commands may be enabled at block 112 responsive to the detection of the trigger phrase and if desired the icon 102 highlighted at block 114 to present a visible indication that voice commands are enabled. Subsequently, a voice command from a viewer is received by the AVDD at block 116 and converted using voice recognition software. For consistency, however, the voice command will be referred to as such even after conversion to an electronic signal.” (Yeh: paragraph 0035, emphasis added; voice command received at 116; see also figure 5)

To the extent Yeh does not explicitly state “converting the voice into text” (emphasis added), Miyauchi demonstrates that it was known before the effective filing date of the claimed invention to convert voice input into text (Miyauchi: figure 5, element S15, paragraph 0101). Yeh shows the converted voice command is compared to data in the form of text (Yeh: paragraph 0036, “ESPN”). It would have been obvious to one of ordinary skill in the art at the time of invention to implement voice controlling method of Yeh with converting received voice input into text as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: text operations are trivial and therefore desirable to implement; the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

determining a control operation corresponding to the text by sequentially applying a plurality of different determination criteria to the text; and 


    PNG
    media_image1.png
    678
    506
    media_image1.png
    Greyscale
(Yeh: figure 5; series of decisions starting with element 118)

performing the control operation to control the display apparatus,

(Yeh: figure 5)
wherein the plurality of different determination criteria comprise criteria of whether a title of content corresponding to the text is displayed on a screen of the display apparatus, and whether the text matches a stored command, a criterion of whether the text the title of content corresponding to the text is displayed on the screen of the display apparatus being applied before a criterion of whether the text matches the stored command, and

Yeh discloses multiple criteria being applied to the converted input voice (Yeh: figure 5, and paragraphs 0036-0037, 0041-0042), one of which is “whether the text matches a stored command” (Yeh: paragraph 0042, “a voice command that does not match a channel name or an input may simply be a navigation or control command such as "volume up", volume down", etc., and the command is executed at block 138”). 

To the extent Yeh does not explicitly state the criteria comprising “whether a title of content corresponding to the text is displayed on a screen of the display apparatus”, Miyauchi demonstrates that it was known before the effective filing date of the claimed invention to determine correspondence of received voice commands to text displayed in the current screen (Miyauchi: figure 5, elements S19 and S20; paragraphs 0107-0108). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the determination criteria of Yeh with a criterion of whether a title of content corresponding to the text is displayed on a screen of the display apparatus as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution/application of one known element and technique for/with another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to voice recognition and controlling; Miyauchi indicates operations/commands can be applicable to the current context/display (Miyauchi: paragraph 0109); and Yeh also indicates the display being applicable to the operations/commands (Yeh: figure 5, element 122, showing the display being operated to show the converted voice command or information correspond thereto).

Yeh does not explicitly state the criteria comprising “a criterion of whether the text the title of content corresponding to the text is displayed on the screen of the display apparatus being applied before a criterion of whether the text matches the stored command”. Kujirai demonstrates that it was known before the effective filing date of the claimed invention to determine correspondence of received voice commands to commands of a currently-interacting application before matching to stored “global” commands (Kujirai: paragraph 0042). The currently displayed screen of Miyauchi, discussed above, qualifies as a currently currently-interacting application of Kujirai. Further, Yeh teaches the order of operations can be reconfigured (Yeh: paragraph 0033). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the determination of Yeh with a criterion of whether the text the title of content corresponding to the text is displayed on the screen of the display apparatus (as suggested by Miyauchi) being applied before a criterion of whether the text matches the stored command as suggested by Kujirai’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution/application of one known element and technique for/with another yielding a predictable result using an acceptable piece of prior art; all the references are directed to voice recognition and controlling; and the voice command determination mechanisms of Kurijai (currently-interacting compared first followed by stored global commands) provides “a user-friendly interaction … for increasing recognition” (Kurijai: paragraph 0094; and see also paragraph 0003).

wherein the determining the control operation comprises:

As discussed above, Yeh in view of Miyauchi and Kujirai teach determining control operations (Yeh: figure 5; Miyauchi: figure 5).

determining whether the title of content corresponding to the text is displayed on the screen;

As discussed above, Miyauchi teaches determining whether the title of content corresponding to the text is displayed on the screen (Miyauchi: figure 5).
in response to determining that to the title of content corresponding to the text is displayed on the screen, determining the control operation to be ceasing to display the title of content and displaying content corresponding to the title of content without using the stored command matching the obtained text;

As discussed above, Miyauchi teaches determining whether the title of content corresponding to the text is displayed on the screen (Miyauchi: figure 5) and Kujirai teaches this determination before determining whether the text matches the stored command (Kujirai: paragraph 0042). Further, Yeh teaches “without using the stored command”, or in other words Yeh doesn’t use the stored command (such as volume up) when the tuning operation is selected (Yeh: figure 5, elements 118, 133, and 138; paragraph 0042).

To the extent Yeh does not explicitly state “ceasing to display the title of content and displaying content corresponding to the title of content without using the stored command matching the obtained text”, Miyauchi demonstrates that it was known before the effective filing date of the claimed invention to match text to a displayed title and then to display content corresponding to that title (Miyauchi: paragraph 0110, “menu” button selected to then display a “menu screen”). Yeh demonstrates tuning to a channel or “displaying content” corresponding to a title (Yeh: figure 5, element 133, paragraph 0040). Further, Yeh demonstrates instances of the title being displayed and not being displayed (Yeh: figure 5, paragraphs 0036-0037, channel name/title displayed via EPG) and ceasing to display the title/EPG (Yeh: figure 5, element 133, tuning to channel content). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the operations of Yeh with ceasing to display the title of content and displaying content corresponding to the title of content (that is tuning to the channel named and not displaying the EPG with the channel title) without using the stored command matching the obtained text (that is choosing tuning to a channel as opposed to some other command such as volume control) as suggested by the teachings of Miyauchi and Yeh. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution/application of one known element and technique for/with another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to voice recognition and controlling; and it is desirable to view Yeh’s video TV channel content without extraneous information (Yeh: paragraphs 0036-0037, hence determining whether the EPG is even being displayed).

Additionally, the cited prior art teaches “… control operation … without using the stored command matching the obtained text”. Miyauchi teaches determining whether the title of content corresponding to the text is displayed on the screen (Miyauchi: figure 5) and Kujirai teaches this determination before determining whether the text matches the stored command (Kujirai: paragraph 0042). Further, Kujiai teaches matching the input to both the local currently-interacting application and the stored global command while giving preference to the local command, the displayed text (Kujirai: paragraph 0043). Thus, Yeh in view of Kujirai teaches “without using the stored command matching the obtained text”.

Note, the originally filed disclosure of the 9,711,149 patent does not recite or define “ceasing to display the title of content and displaying content corresponding to the title”. As such the broadest reasonable interpretation is merely “displaying the content corresponding to the title”.

in response to determining that the title of content corresponding to the text is not displayed on the screen, determining whether the text matches the stored command; and

As discussed above, Yeh discloses determining and executing stored commands (Yeh: figure 5, elements 134 and 138; paragraphs 0041-0042).

As discussed above, Miyauchi teaches determining whether the title of content corresponding to the text is displayed on the screen (Miyauchi: figure 5) and Kujirai teaches this determination before determining whether the text matches the stored command (Kujirai: paragraph 0042). Kujirai further teaches determining whether the text matches the stored global command in response to not matching the currently-interacting application (Kujirai: paragraph 0042, “When the result does not match a local command, the result may be judged as a global command …”), which as discussed above Miyauchi teaches currently-interacting applications are displayed on the screen.

in response to determining that the title of content corresponds to the text is not displayed on the screen and the text matches the stored command, determining the control operation to be executing the stored command and displaying a result of executing the stored command while the content is displayed on the screen of the display.

As discussed above, Yeh discloses executing stored commands (Yeh: figure 5, element 138; paragraphs 0041-0042).

As discussed above, Miyauchi teaches determining whether the title of content corresponding to the text is displayed on the screen (Miyauchi: figure 5) and Kujirai teaches this determination before determining whether the text matches the stored command (Kujirai: paragraph 0042). Kujirai further teaches determining whether the text matches the stored global command in response to not matching the currently-interacting application (Kujirai: paragraph 0042, “When the result does not match a local command, the result may be judged as a global command …”), which as discussed above Miyauchi teaches currently-interacting applications are displayed on the screen.

Kujirai then executes the stored global command in response to that determining (Kujirai: paragraph 0042, “Then, the applications corresponding to the obtained IDs are instructed to execute processes corresponding to the recognized global command”).

To the extent Yeh does not explicitly state “displaying a result of executing the stored command while the content is displayed on the screen of the display”, Miyauchi demonstrates that it was known before the effective filing date of the claimed invention to overlay a user interface on the screen of a display, such that it indicates a result of an operation performed according to an instruction (Miyauchi: figure 8, showing overlaid display of results of a device’s programming/instructions). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the voice controlling method of Yeh with displaying a user interface overlaid on the screen of the display, the user interface indicating a result of executing the instruction while the content is displayed on the screen of the display (for example providing help by listing commands such as volume up, volume down, menu, etc.) as suggested by the teachings of Miyauchi. This implementation would have been obvious because one of ordinary skill in the art would have found: it provides useful voice-recognizable commands for a user (Miyauchi: paragraph 0105); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

Claim 2
Yeh and Miyauchi and Kujirai
The voice controlling method of claim 1, wherein the determining the control operation based on the content comprises: determining an operation corresponding to the content as the control operation.

(Yeh: figure 5, element 133, tune to channel)
Claim 3
Yeh and Miyauchi and Kujirai
The voice controlling method of claim 1, wherein the determining whether the title of the content corresponding to the text is displayed on the screen comprises, in response to a part of the title of the content being displayed and the text corresponding to at least a portion of the displayed part of the title of content, determining that the title of the content corresponding to the text is displayed on the screen.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Yeh, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the text code data in the dictionary storage unit 32. Furthermore, the matching may also be determined based on the matching of the contents of the voice conversion text and text code data. For example, when the voice conversion text is ‘CD,’ the text code data such as the ‘music’ or ‘AUDIO’ may be picked.” (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

Claim 4
Yeh and Miyauchi and Kujirai
The voice controlling method of claim 1, wherein the determining whether the title of the content corresponding to the text is displayed on the screen comprises, in response to only a part of one word included in the title of the content being displayed and the text corresponding to the whole one word, determining that the title of the content corresponding to the text is displayed on the screen.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Yeh, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the text code data in the dictionary storage unit 32. Furthermore, the matching may also be determined based on the matching of the contents of the voice conversion text and text code data. For example, when the voice conversion text is ‘CD,’ the text code data such as the ‘music’ or ‘AUDIO’ may be picked.” (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

Claim 5
Yeh and Miyauchi and Kujirai
The voice controlling method of claim 1, wherein the title of content comprises at least one of an image title, a text icon, a menu name, and a number that are displayed on the screen.

“Proceeding to decision diamond 124, if desired the processor 18 may determine if there is ambiguity in the channel name as can happen when the same content from a single provider associated with the channel name is presented on a high definition (HD) channel and a standard definition (SD) channel or when the same broadcaster is affiliated with multiple channels, e.g., ESPN1 and ESPN2. In the presence of ambiguity the logic may flow to block 128 to tune to a predetermined preferred channel, e.g., when both a HD channel associated with the spoken channel name and a SD channel associated with the spoken channel name exist, to tune automatically to the HD channel number. Or, the first channel number on, e.g., a list such as an EPG that matches the channel name may be tuned to.” (Yeh: paragraph 0038; for example distinguishing ESPN1 from ESPN2 using numbers)

Claim 6
Yeh and Miyauchi and Kujirai
The voice controlling method of claim 1, wherein the stored command comprises at least one of a command for controlling power of the display apparatus, a command for controlling a channel of the display apparatus, and a command for controlling a volume of the display apparatus.

“Completing the description of FIG. 5, if the voice command does not match an input (or corresponding task) at decision diamond 134 the logic moves to block 138 to execute the command. For example, a voice command that does not match a channel name or an input may simply be a navigation or control command such as "volume up", volume down", etc., and the command is executed at block 138.” (Yeh: paragraph 0042)
Claim 7
Yeh and Miyauchi and Kujirai
The voice controlling method of claim 1, further comprising: in response to determining that the text does not match the stored command, determining whether a meaning of the text is analyzable; and

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Yeh, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

Yeh teaches the order of operations can be reconfigured (Yeh: paragraph 0033). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the comparisons and determinations of Yeh with attempting to analyze text if it does not match a stored command in order to provide a user friendly environment for increasing recognition (see Miyauchi and Kujirai above).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the text code data in the dictionary storage unit 32. Furthermore, the matching may also be determined based on the matching of the contents of the voice conversion text and text code data. For example, when the voice conversion text is ‘CD,’ the text code data such as the ‘music’ or ‘AUDIO’ may be picked.” (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

in response to determining that the meaning of the text is analyzable, analyzing the meaning of the text and determining an operation of displaying a response message corresponding to a result of the analyzing as the control operation.

(Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)
Claim 8
Yeh and Miyauchi and Kujirai
The voice controlling method of claim 7, further comprising: in response to determining that the meaning of the text is not analyzable, determining an operation of a search using the text as a keyword, as the control operation.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Yeh, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Furthermore, the first alphabet character of the voice-recognized text may be used to pick up multiple entries of the matching text code data from the dictionary storage unit 32 by the subject operation area set unit 35, similarly to a selection of a destination entry from the database of the navigation apparatus, and selection candidates picked up in such manner may be displayed on the selection screen of the in-vehicle display 22 by the display control unit 28, for allowing the user selection.” (Miyauchi: paragraph 0139)

Claim 9
Yeh and Miyauchi and Kujirai
The method of claim 1, wherein the plurality of different determination criteria further comprise criteria of whether the text is grammatically analyzable, and whether the text refers to a keyword.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Yeh, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“In other words, the correspondence between a text having a certain meaning/contents and the other text having a similar meaning/contents may be stored in the association storage unit 30 in advance as similar text associations, and the subject operation area set unit 35 may determine, with reference to such similar text associations, the text code data having the similar meaning/contents based on the text recognized by the voice recognition unit 34 with its display area, thereby identifying an area on the screen of the touch panel 14 as the subject operation area corresponding to such display area.” (Miyauchi: paragraph 0137)

Claims 10-17
Yeh and Miyauchi and Kujirai
The limitations of claims 10-17 correspond to the limitations of claims 1-9.
As such, the limitations of claims 10-17 are rejected in a corresponding manner to the limitations of claims 1-9.

Claims 18-19
Yeh and Miyauchi and Kujirai
The limitations of claims 18-19 correspond to the limitations of claims 1-4.
As such, the limitations of claims 18-19 are rejected in a corresponding manner to the limitations of claims 1-4.

Additionally as discussed above, the cited prior art teaches “… based on the obtained text corresponding to a title of content among the at least one title of content displayed on the screen of the display and matching an instruction among predefined instructions related to content output by the display device, control … without using the
instruction matching the obtained text”. Miyauchi teaches determining whether the title of content corresponding to the text is displayed on the screen (Miyauchi: figure 5) and Kujirai teaches this determination before determining whether the text matches the stored command (Kujirai: paragraph 0042). Further, Kujiai teaches matching the input to both the local currently-interacting application and the stored global command while giving preference to the local command, the displayed text (Kujirai: paragraph 0043).

Claim 22
Yeh and Miyauchi and Kujirai
The display device of claim 18, wherein the display device further comprises a communicator, and wherein the at least one processor further configured to: transmit, via the communicator, to a first server connected to the display device the voice input; and receive, via the communicator, from the first server, information regarding the obtained text corresponding to the transmitted voice input.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Yeh, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

(Yeh: figure 1, shows several “communicators”)

To the extent Yeh does not explicitly state communicating functions to a server, Miyauchi demonstrates that it was known before the effective filing date of the claimed invention to communicate functions to a server (Miyauchi: paragraphs 0152-0156, voice recognition server). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the voice recognition of Yeh in a server and communicating with that server as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

Claim 23
Yeh and Miyauchi and Kujirai
The display device of claim 22, wherein the at least one processor is further configured to: receive, via the communicator, from a second server connected to the display device and the first server, first control information for controlling the display to display the content corresponding to the title of the content displayed on the screen of the display or second control information for controlling the display according to the instruction, and control the display based on the received one of the first control information and the second control information.

Yeh demonstrates multiple servers (connected first and second servers) in communication with the display device (Yeh: figure 1, elements 36, 42, and 46 are multi-server networks) to coordinate control information corresponding to the title of the content displayed. This information is received by the display device and controls the display device.

Claim 24
Yeh and Miyauchi and Kujirai
The display device of claim 18, wherein the voice receiving circuit comprises a microphone, and wherein the voice input is received via the microphone.

“Also, in some embodiments a video camera 50, which may be integrated in the chassis if desired or mounted separately and electrically connected thereto, may be connected to the processor 16 to provide to the processor 16 video images of viewers looking at the display 28. Furthermore, a microphone 52 may be provided on the chassis or separate therefrom and can be electrically connected to the processor 16 to provide viewer-generated voice commands to the processor 16.” (Yeh: paragraph 0020; figure 5, element 52)

Claim 25
Yeh and Miyauchi and Kujirai
The display device of claim 18, wherein the voice input is received from a remote control device for controlling the display.

“… In addition, if desired four arrow keys may be arranged on the RC 30 to move a cursor up, down, left, and right on the display 28. Also, channel up/down keys may be provided as well as a microphone for voice input. A full QWERTY keyboard or keypad may be provided if desired. The touch pad 62 may be provided with a buzzer or other device to generate tactile feedback to the user.” (Yeh: paragraph 0022)

(see also, Miyauchi: paragraphs 0060-0063, “microphone”, “steering wheel”, “remote switch”)

Claims 26-27 and 30
Yeh and Miyauchi and Kujirai
The limitations of claims 26-27 and 30 correspond to the limitations of claims 18-19 and 22-25.
As such, the limitations of claims 26-27 and 30 are rejected in a corresponding manner to the limitations of claims 18-19 and 22-25.

Claim 31
Yeh and Miyauchi and Kujirai
The limitations of claim 31 correspond to the limitations of claim 6.
 
As such, the limitations of claim 31 are rejected in a corresponding manner to the limitations of claim 6

Claim 32
Yeh and Miyauchi and Kujirai
The display device of claim 18, wherein the display device further comprises a memory storing the predefined instructions.

(Yeh: paragraph 0016, “computer readable storage medium 20”; figure 1, element 20)
Claim 33
Yeh and Miyauchi and Kujirai
The display device of claim 19, wherein the at least one processor is further configured to: control the display to display the title of content on the screen of the display device; and

(Yeh: figure 5, elements 118, 120, 122, 124, 132; paragraphs 0036-0037; Yeh displays content data related to the title of content)


in response to the obtained text corresponding to part of the title of content, control the display device to display the content corresponding to the title of content displayed on the screen of the display device.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Yeh, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the text code data in the dictionary storage unit 32. Furthermore, the matching may also be determined based on the matching of the contents of the voice conversion text and text code data. For example, when the voice conversion text is ‘CD,’ the text code data such as the ‘music’ or ‘AUDIO’ may be picked.” (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

Claim 34
Yeh and Miyauchi and Kujirai
The display device of claim 18, wherein the content corresponding to the title of content displayed on the screen of the display device is displayed while no other title of content of the at least one title of content is displayed on the screen of the display device, and 
The cited prior art discloses displaying content corresponding to a title without a title (Yeh: figure 5, element 133, tuned channel when no EPG is present; see also above discussion in claim 1). 

Miyauchi discloses content being displayed while other content is not displayed (figure 8, a sub-view window overlaid on and obscuring other displayed content).

wherein the display device is controlled according to the instruction while the at least one title of content is displayed on the screen of the display device.

Yeh discloses using instructions and commands to control a display while a title of content is displayed (Yeh: paragraph 0042).


	

Response to Arguments
Patent Owner's arguments (herein Remarks) filed 09/14/2022 have been fully considered but they are not persuasive. The Remarks argue: (1) “the combination of Yeh with Miyauchi is improper because such a combination would frustrate the purpose of Yeh's audio video display device (AVDD) discussed therein” (Remarks: pages 21-22); (2) “Yeh still does not teach or suggest ‘in response to determining that the title of content corresponding to the text is not displayed on the screen, determining whether the text matches the stored command.’” (Remarks: pages 22-23); and (3) “the combined references also do not disclose or suggest ‘in response to determining that the title of content corresponding to the text is displayed on the screen, determining the control operation to be ceasing to display the title of content and displaying content corresponding to the title of content without using the stored command matching the obtained text.’” (Remarks: pages 23-24). Based on the amendments filed 09/14/2022 the 35 USC 112 rejection with regard to “a name of” is withdrawn.
With regard to the first argument, the combination of Yeh and Miyauchi is proper. As the presented arguments and above rejections indicate, Yeh already has the ability to match obtained text with commands/titles/channels that may not be displayed. The obvious addition of Miyauchi (and also Kujirai), as the above rejections note, allows for Yeh to also explicitly search obtained text against that which is displayed. The combination does not suggest only searching that which is on the screen. This does not frustrate Yeh’s purpose by limiting the search, but instead expands the search capabilities. As such, this argument is not persuasive.
With regard to the second argument, the above rejections of Yeh in view of Miyauchi and in further view of Kujirai teach “in response to determining that the title of content corresponding to the text is not displayed on the screen, determining whether the text matches the stored command”. Yeh discloses determining and executing stored commands (Yeh: figure 5, elements 134 and 138; paragraphs 0041-0042). Miyauchi teaches determining whether the title of content corresponding to the text is displayed on the screen (Miyauchi: figure 5) and Kujirai teaches this determination before determining whether the text matches the stored command (Kujirai: paragraph 0042). Kujirai further teaches determining whether the text matches the stored global command in response to not matching the currently-interacting application (Kujirai: paragraph 0042, “When the result does not match a local command, the result may be judged as a global command …”), which as discussed above, Miyauchi teaches currently-interacting applications are displayed on the screen. Note, Yeh explicitly teaches matching to a command (Yeh: figure 5, element 138, paragraph 0042). However, under the broadest reasonable interpretation, matching to an “input” is also matching to a command. Obtained text directing the selection of an input is a command to choose that input. Indeed, for the same reason, Yeh teaches matching a stored command when a spoken channel name is matched to a channel name not on the display. Yeh in view of Miyauchi and Kujirai makes explicit first comparing obtained text to that which is displayed. As such, this argument is not persuasive.
With regard to the third argument, as discussed above, it is noted that the originally filed disclosure of the 9,711,149 patent does not offer support for “ceasing to display the title of content and displaying content corresponding to the title”. Further, as discussed above, Yeh in view of Kujirai does teach “without using the instruction matching the voice conversion text”. For these reasons, this argument is not persuasive.
Therefore, the arguments presented in the Remarks are not persuasive to overcome the rejections as above presented.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H WOOD whose telephone number is (571)272-3736. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992